Gilfillan, C. J.
The only point made by appellant is as to the sufficiency of the evidence to charge him with the negligence of his son in setting the fire which destroyed plaintiff’s property. There was enough to show that íhé son was employed by him, not merely to do some one specified thing, as to plough a particular field, but as a general farm hand, and that within the scope of his employment was to do the grubbing, to facilitate which he set the fire. Where a master áuthorizes a servant to work for him, the former is liable for injury to another caused by the latter’s negligent manner of doing the work, or by some negligent act of his done in the course of and for the purpose of performing the work, even though the master may have forbidden him to be negligent, or to do the negligent act. Authority to the servant to be negligent is not required to make the master liable. The evidence was sufficient.
Order affirmed.